DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Elements 1830, 1831, 1928, and 1929 of Figure 19, along with other reference characters throughout the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Conductive traces.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hood of the first retaining member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should read --the at least one battery --, as introduced in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (US 20120078071 A1 - cited by Applicant).
The claims are directed towards an analyte sensor base assembly, comprising: 
a base configured to attach to a skin of a host; 
an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host; 
at least one battery; 
at least one sensor contact; 
at least one battery contact; 
and a sealing member configured to provide a seal around at least the at least one battery contact.
Regarding claim 1, Bohm teaches an analyte sensor base assembly (Paragraph [0143] and Figure 2B, element 240 (analyte sensor base assembly)), comprising:  a base configured to attach to a skin of a host (Paragraph [0143] and Figure 2B, element 242 (base)); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host 
Regarding claim 6, Bohm teaches that the assembly is disposable (Paragraph [0144] of Bohm). Examiner further notes anything is disposable. 
Regarding claim 7, Bohm teaches the battery is configured to provide power to the analyte sensor and to a sensor electronics module that is couplable to the base (Paragraphs [0139] and [0224]).  

    PNG
    media_image1.png
    309
    738
    media_image1.png
    Greyscale

Regarding claim 8, Bohm teaches the base further comprises a first retaining member configured to mate with a securement feature of a couplable sensor electronics module; and a second retaining member configured to mate with a retention feature of the couplable sensor electronics module (Refer to Figure 2C above).  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by Applicant) as applied to claims 1 and 8 above, and further in view of Brister (US 20060020186 A1).
Brister is analogous art as it teaches an analyte sensor base assembly configured to attach to the skin of a host, and a sensor configured to detect an analyte level of the host. 
	Regarding claim 2, Bohm teaches claim 1 as discussed above but fails to teach the sealing member is further configured to provide a seal around at least the at least one sensor contact.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of Bohm to include a sealing member configured to provide a seal around at least the at least one sensor contact, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other environmental factors (Paragraph [0102] of Brister).
Regarding claim 3, Bohm teaches at least two sensor contacts (Paragraph [0145] and Figure 2C, element 244 (sensor contacts)) and at least two battery contacts (Paragraph [0139] and [0140] –The battery contacts are the positive and negative terminals in which the battery will connect to in order to be operable), wherein the sealing member is configured to provide the seal around the at least two battery contacts (Paragraph [0253]). 
Bohm fails to teach wherein the sealing member is configured to provide the seal around the at least two sensor contacts.
Brister further teaches the sealing member is configured to provide the seal around the at least two sensor contacts ((Paragraph [0102] and Figure 4, elements 28 (sensor contacts) 36 (seal) of Brister).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of Bohm to include a sealing member configured to provide a seal around the at least two sensor contacts, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other environmental factors (Paragraph [0102] of Brister).

Bohm suggests this in paragraph [0144], as it states that the sensor electronics module can be detachable from the mounting unit but does not specify how.
Brister further teaches a second retaining member is frangible and configured to be separable from the base (Paragraphs [0005] and [0213] - With enough force, the second retaining member is separable from the base of Brister).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor bas assembly of Bohm, to have the second retaining member to be frangible and configured to be separable from the base, in order to improve ease of mechanical connection (Paragraph [0213] of Brister).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by Applicant) as applied to claim 1 above, and further in view of Russell (US 20150094559 A1).
Russell is analogous art as it solves the problem of electrically connecting a battery to at least one battery contact through conductive traces.
Regarding claim 4, Bohm teaches claim 1 as discussed above. Bohm suggests but does not explicitly teach the base comprising a plurality of conductive traces configured to electrically connect the battery to the at least one battery contact.
Bohm suggests the above in paragraphs [0139] and [0140], as it states the batteries can be rechargeable and connect to a battery charger (at least one battery contact). But doesn’t explicitly state haw the batteries will be connected to the battery charger (at least one battery contact).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyte sensor base assembly of Bohm to have a plurality of conductive traces configured to electrically connect the battery to the at least one battery contacts as taught by Russell, since Bohm requires its batteries to be connected to a battery charger, but fails to provide details as to how they are connected, and Russell teaches that it is known in the art to connect a battery to a battery charger using a conductive trace. The modification to Bohm would be combining prior art elements according to known methods to yield predictable results.
As modified by Russell, Bohm will have a plurality of conductive traces as there will be a conductive trace to connect each of the batteries to the battery contact.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by Applicant) as applied to claim 1 above, and further in view of Simpson (US 20150289788 A1).
Regarding claim 5, Bohm teaches claim 1 as discussed above, but fails to teach the base further comprises a plurality of conductive traces configured to electrically connect the analyte sensor to the at least one sensor contact.
Simpson is analogous art as it teaches a sensor device used to measure an analyte concentration in a host.
Simpson teaches a conductive trace configured to electrically connect the analyte sensor to the at least one sensor contact (Paragraph [0509] of Simpson). 

As modified by Simpson, Bohm will contain a plurality of conductive traces as there will be one conductive trace for each sensor contact to connect to the analyte sensor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – cited by applicant) as applied to claim 8 above, further in view of Depa (WO 2017127349 A1).
Regarding claim 10, Bohm teaches claim 8 above as discussed above. Bohm further teaches a battery compartment (Paragraph [0249]) but fails to provide details, therefore failing to teach the base further comprises a cover configured to secure to the base and configured to secure the battery within the base. 
Depa is analogous art, as it is a device used to measure analytes. Depa provides details about the battery compartment needed by Bohm in order to keep the batteries in place.
Depa teaches a base further comprises a cover configured to secure to the base and configured to secure a battery within the base (Page 6, lines 1-5 and Fig. 2C, elements 37 (battery compartment) and 38 (battery cover) of Depa). 
.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – cited by applicant) as applied to claim 8 above, further in view of Lee (US 20160058380 A1).
Regarding claim 11, Bohm teaches claim 8 as discussed above, but fails to teach the first retaining member comprises a hood and the at least one sensor contact and the at least one battery contact are disposed within the hood.  
Lee is analogous art as it teaches an analyte sensor base assembly attached to a skin of a host. Furthermore Lee teaches a hood to cover the inside of the sensor assembly.

[AltContent: arrow][AltContent: textbox (Hood)]

    PNG
    media_image2.png
    331
    763
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of Bohm, to have a first retaining member comprising a hood, as taught by Lee, in order to shield and protect the components of the sensor system (Paragraph [0250] of Lee).
As modified by Lee, Bohm teaches the at least one sensor contact and the at least one battery contact are disposed within the hood.  
Regarding claim 12, Bohm in view of Lee teach wherein the sealing member (Paragraph [0253] of Bohm) is disposed within the hood (Fig. 32, element 532 of Lee).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/403,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the copending Application is narrower in scope than the claim of the current invention, and encompasses all of the subject matter recited in the current claim. Therefore, any reference meeting the requirements set forth in claim 7 of the copending Application would also meet the limitations set forth in claim 1 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            




/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791